Citation Nr: 1518545	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  12-23 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from June 1961 to June 1966 with additional service in the Navy Reserves until November 1992. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision in which the RO denied service connection for sleep apnea and for tinnitus.  In June 2011, the Veteran filed a notice of disagreement (NOD).  In June 2012, the RO granted service connection for tinnitus, and issued a statement of the case (SOC) on the matter of service connection for sleep apnea.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2012.

In July 2014, the Board remanded the claim for further development.  

In addition to the paper claims file, the Veteran has paperless, electronic files on Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).  

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

The Veteran served as a U.S. Navy aviator.  He contends that his sleep apnea had its onset during active duty from 1961 to 1966.  

In July 2014, the Board remanded the claim, in part, for the AOJ to obtain additional service and VA treatment records; to give the Veteran further opportunity to identify sources of private medical care for sleep apnea, including from his attending physician; then, to provide the Veteran a comprehensive VA examination to obtain a medical etiology opinion based on consideration of the Veteran's entire medical history and lay statements by the Veteran and a fellow naval officer.  

A remand by the Board confers upon an appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, however, the Board finds that the AOJ has not substantially complied with the  Board's prior remand directives, necessitating another remand.

In September 2014, the AOJ sent to the Veteran a letter inviting him to provide or identify additional information and/or evidence pertinent to his claim.  However, such letter did not comply with the Board's instructions because it did not specifically request that the Veteran furnish or authorize the recovery of private records including relevant records from Dr. Phillip Wells who treated the Veteran for sleep apnea.  Hence, further action in this regard is required.

Also, an October 2014 opinion from a VA physician obtained on remand is inadequate because the physician did not comply with the Board's remand instructions.  The physician noted a review of the claims file and found that an examination was not necessary.  Rather, he provided a negative etiology opinion based, in part, on a medical journal reference to the strongest risk factor for sleep apnea and the Veteran's most recently recorded body weight.  The physician also noted that the Veteran had a well-documented history of weight issues without reference to the source of this information.  The physician did not comment on the medical history available in many naval reserve flight physical examinations from 1976 to 1986 or the lay statements of the Veteran and a fellow naval officer regarding his symptoms during active duty service.  The physician also did not comment on the significance of a history of sleep apnea concurrent with the Veteran's post-service occupation as a civilian airline pilot as documented in naval reserve performance evaluations.  Therefore, an examination and opinion in compliance with the Board's instructions and addressing the Board's questions is needed to decide the claim.  Id. 

In light of the above,  on remand, the AOJ should first give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain any outstanding, pertinent private medical records, to include from  Dr. Phillip Wells, whom the Veteran has identified as treating him for sleep apnea.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

Then, after all records and/or responses are received, the AOJ must arrange for the appellant to undergo a VA sleep disorder examination by an appropriate physician, to obtain a medical etiology opinion based on both examination results and full consideration of the record.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action

1.  Request that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private medical records, including any relevant records from Dr. Phillip Wells, whom the Veteran has identified as treating him for sleep apnea.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified-to include records from  Dr. Phillip Wells-following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA sleep disorders examination by an appropriate physician.

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and all lay assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea had its onset during, or is otherwise medically related to, the Veteran's period of active military service, to include symptoms experienced therein.

In rendering the requested opinion, the examiner must consider and discuss, along with current findings, the Veteran's documented medical history, to include the records of physical examinations dated from shortly after discharge from active duty in 1966 through 1986.  

The examiner must also consider and discuss all lay statements and assertions of record, to include the November 2012 lay statement from LT L.C. (who was billeted with him during his period of active duty in Vietnam), to the effect that the Veteran snored loudly during his sleep; as well as the Veteran's assertions to the effect that he experienced snoring and other sleep apnea symptoms during active duty, and that he has experienced such symptoms continuously since and any lay assertions as to continuity of symptoms since service. In doing so, the examiner must discuss the significance of snoring as an indication of the onset of sleep apnea, as well as the significance of years of qualification as military and civilian pilot concurrent with sleep apnea. 

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matter on appeal in light of all pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him he appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


